Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-12-2005

Hayes v. Daisy Constr Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4117




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Hayes v. Daisy Constr Co" (2005). 2005 Decisions. Paper 865.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/865


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     NO. 04-4117
                                  ________________

                                  DALE A. HAYES,

                                            Appellant

                                            v.

                        DAISY CONSTRUCTION COMPANY
                      ____________________________________

                    On Appeal From the United States District Court
                               For the District of Delaware
                              (D.C. Civ. No. 02-cv-00066)
                      District Judge: Honorable Gregory M. Sleet
                    _______________________________________


                      Submitted Under Third Circuit LAR 34.1(a)
                                    July 1, 2005

          BEFORE: RENDELL, AMBRO and FUENTES, CIRCUIT JUDGES

                                 (Filed July 12, 2005)

                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Dale Hayes appeals from the order of the United States District Court for the

District of Delaware granting the Appellee’s motion for summary judgment in this action
brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (“Title VII”)

and state law.

       The factual and procedural history of this case need not be discussed at length

here; it is well-known to the parties and is set forth in the District Court’s opinion. In

2002, Hayes brought this action under Title VII alleging that Daisy Construction

Company (“Daisy”) discriminated against him on account of his race and color by failing

to pay him at the same hourly rate as non-minority employees for comparable work and

by refusing to give him a promotion after successful completion of an on-the-job training

program in connection with the I-95 Toll Plaza project. He claimed that Daisy breached

its contract with the United States Department of Transportation, Federal Highway

Administration and that he was not paid the prevailing wage for a concrete finisher under

Delaware law. He requested compensation for lost wages and damages for mental

anguish, pain, and suffering.

       Daisy moved for summary judgment claiming that Hayes failed to make out a

prima facie case on his Title VII claims, that the breach of contract and prevailing wage

claims were barred by the applicable statute of limitations, and that the pain and suffering

claim lacked record support. Upon consideration of the parties’ written submissions, the

District Court granted summary judgment for Daisy. First, the District Court ruled that

although Hayes satisfied the first three prongs of the prima facie case for employment

discrimination under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), there was

no evidence from which the District Court could infer that Daisy compensated Hayes less
than other similarly situated non-minority persons or refused to promote Hayes because of

his race or color. Specifically, the District Court found that none of the non-minority

concrete finishers cited by Hayes as comparables were similarly situated to him because

they had additional skills that qualified them for a higher base pay rate. As for Daisy’s

alleged failure to promote Hayes, the District Court found that there was no evidence

showing that non-minority workers were treated more favorably in receiving promotions.

The District Court rejected Hayes’s claim that his pay was reduced after he completed the

program in order to force him to resign, noting that Hayes admitted that he received a pay

increase to $9.50 an hour, followed by a merit increase to $10.50 an hour occurring five

months later. The District Court determined that Hayes failed to rebut Daisy’s evidence

at summary judgment that it had fulfilled all of its obligations to Hayes. There was no

record evidence indicating that Daisy did not intend to retain Hayes as a permanent

employee or that Hayes was forced to resign. Thus, based on the undisputed facts, the

District Court held that Hayes failed to make out a prima facie adverse treatment claim

for failure to compensate or promote based on race or color as a matter of law.

       The District Court also ruled that Hayes failed to state a claim under Delaware’s

Prevailing Wage Law, 29 Del. C. § 6960. The District Court found that Hayes admitted

that he was paid according to the appropriate prevailing wage classification under the I-95

Toll Plaza contract, and that the claim was time-barred in any event because the

complaint was brought more than two years after the cause of action accrued. See 29 Del.

C. § 6960(h). As for Daisy’s failure to honor its Government contract, assuming that
Hayes had standing, the District Court held that the breach of contract claim was barred

by the applicable three-year statute of limitations pursuant to 10 Del. C. § 8106. Finally,

the District Court found no record evidence supporting Hayes’s general claim of mental

anguish, pain, and suffering.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary

review over an order granting summary judgment. See Pub. Interest Research Group of

N.J., Inc. v. Powell Duffryn Terminals, Inc., 913 F.2d 64 (3d Cir. 1990). As is well

understood, summary judgment is granted when “no genuine issue [exists] as to any

material fact and [when] the moving party is entitled to a judgment as a matter of law.”

Fed. R. Civ. P. 56(c). We view the facts in the light most favorable to the nonmoving

party and we draw all inferences in that party’s favor. See Reitz v. County of Bucks, 125

F.3d 139, 143 (3d Cir. 1997). We agree with the District Court on the disposition of all

of Hayes’s claims and we will affirm for substantially the same reasons set forth in the

District Court’s opinion.

       Hayes argues that the District Court failed to properly investigate his Title VII

claims and that he never got the opportunity to plead his case before a jury. He reiterates

his claims that Daisy refused to train him and failed to make good on their promise to

promote him. Moreover, he contends that he was treated harshly by his superiors because

of his race and color.

       We recognize that the inquiry into whether an employee’s race or color caused the

conduct at issue often requires an assessment of the individual’s motivations and state of
mind, matters that are not as readily amenable to disposition at summary judgment. Faced

with a properly supported summary judgment motion, however, a plaintiff must come

forth with some evidence sufficient to create a genuine issue of material fact. In Hayes’s

case, he has not met his burden of showing that Daisy discriminated against him based on

his race or color. As for his claim of harsh treatment, he made a similar allegation

regarding co-workers making racial remarks in the amended complaint. Hayes does not

point to any evidence, and we find none on this record, that supports either of these

contentions. Viewing the evidence in the light most favorable to Hayes, we agree with

the District Court that he was not treated differently than similarly situated non-minority

workers in terms of compensation or promotion. Thus, we conclude that the District

Court properly granted summary judgment in favor of Daisy.

       Accordingly, we will affirm the judgment of the District Court.